461 F.2d 1268
72-2 USTC  P 16,066
REMINGTON ARMS COMPANY, Inc., Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 722, Docket 71-2188.
United States Court of Appeals,Second Circuit.
Argued June 28, 1972.Decided July 18, 1972.

Gary R. Allen, Atty., Tax Division, Dept. of Justice, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Richard W. Perkins, Attys., Tax Division, Dept. of Justice, Washington, D. C., and Stewart H. Jones, U. S. Atty., New Haven, Conn., on the brief), for defendant-appellant.
Richard C. Pugh, New York City (Ronald A. Partnoy, Bridgeport, Conn., Roger W. Thomas, Stephen L. Cohen, and Cleary, Gottlieb, Steen & Hamilton, New York City, on the brief), for plaintiff-appellee.
Before MOORE, SMITH and TIMBERS, Circuit Judges.
PER CURIAM:


1
We affirm the order and judgment of the District Court upon the well reasoned opinion of Arthur H. Latimer, United States Magistrate (D.Conn.1971), as approved and adopted by the District Court, Robert C. Zampano, District Judge.